Citation Nr: 9923851	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for undifferentiated-type schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from September1981 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The case returns to the Board following a remand to the RO in 
November 1994.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's schizophrenia is manifested by recurrent 
acute exacerbations requiring hospitalization.  Recurrent 
symptoms include auditory and visual hallucinations, 
destructive and self-harming behaviors, persecutory ideas, 
aggression, agitation, irritability, and poor judgment and 
insight.  Medical personnel have generally found the veteran 
unable to engage in any gainful occupation as well as unable 
to handle his own financial matters.  


CONCLUSION OF LAW

The criteria for a 100 disability rating for 
undifferentiated-type schizophrenia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9204 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (1996); 61 Fed. Reg. 52,695 
(1996) (codified at 38 C.F.R. pt. 4).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is rated as 50 percent disabling 
under Diagnostic Code (Code) 9204, undifferentiated 
schizophrenia.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for mental disorders, effective November 7, 1996.  See 61 
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  That is, the amended regulations may not 
be applied prior to November 7, 1996.  Thereafter, the Board 
must apply whichever version of the regulations is more 
favorable to the veteran.  

In a January 1999 supplemental statement of the case, the RO 
applied the new versions of the regulations in determining 
that no increase from 50 percent was warranted.  Accordingly, 
the Board may similarly consider each version of the 
regulations without determining whether the veteran will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Under the previous version of the regulations, a 50 percent 
rating is awarded when there is considerable impairment of 
social and industrial adaptability.  A 70 percent rating is 
assigned when there is symptomatology less than that required 
for a total rating, such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent rating is 
in order when there are active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Code 9204 (in effect prior to November 7, 
1996).  

Under the amended regulations, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9204 (1998).

Resolving doubt in the veteran's favor, the Board finds that 
a 100 percent disability rating is in order.  Initially, the 
Board notes that, considering the evidence of record, the 
previous version of the rating criteria is more favorable to 
the veteran.  Therefore, the Board will consider those 
criteria for purposes of establishing entitlement to an 
increased proper rating both before and after November 7, 
1996.  Karnas, 1 Vet. App. at 313; Rhodan, 12 Vet. App. at 
57.

First, the claims folder reveals records of a determination 
of the Social Security Administration that the veteran was 
disabled from undifferentiated schizophrenia beginning in 
October 1989.  The agency also determined that he was unable 
to handle his funds.  In addition, a review of the claims 
folder reveals that, since the time of the March 1990 claim 
for an increase, the veteran has been hospitalized at least 
10 times in VA facilities for acute exacerbations of his 
chronic schizophrenia.  Each hospitalization ranged in 
duration from three to six weeks.  Recurrent symptoms at 
admission included auditory and visual hallucinations, 
destructive and self-harming behaviors, persecutory ideas, 
aggression, agitation, irritability, and poor judgment and 
insight.  Upon his discharge in August 1990, it was noted 
that the veteran was unable to work.  When discharged in 
October 1991, he was considered incompetent to handle his 
finances.  The discharge summaries for the four 
hospitalizations in 1992 and 1993 made no comment as to 
employability or competency.  However, upon his discharge in 
July 1994, the veteran was considered incompetent to handle 
funds.  Upon his discharge in November 1994 and again in 
April 1995, the veteran was considered unable to handle funds 
or to engage in any gainful occupation.  The discharge 
summary for the hospitalization ending in April 1996 
indicated that the veteran was not considered competent for 
VA purposes.  In light of this evidence, the Board finds that 
the veteran's overall disability picture more nearly 
approximates the criteria for a 100 percent rating under the 
previous version of the rating criteria.  38 C.F.R. § 4.7.       

The Board acknowledges that the reports of the March 1995 and 
July 1998 VA examinations include a diagnosis of borderline 
personality disorder.  Personality disorders are not diseases 
or injuries for VA compensation purposes.  38 C.F.R. § 
3.303(c).  In fact, the July 1998 VA examiner felt that the 
personality disorder was the veteran's most disabling 
condition, stating that the disorder, in conjunction with the 
schizophrenia, prevented him from productive activity and 
healthy interpersonal relationships.  However, as discussed 
above, the claims folder reveals multiple VA hospitalizations 
for acute exacerbations of schizophrenia.  Even if the 
veteran has a co-existing personality disorder, the evidence 
shows recurrent and persistent symptomatology associated with 
the service-connected schizophrenia.  

In summary, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports a 100 percent disability 
rating for undifferentiated-type schizophrenia.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; 38 C.F.R. § 
4.132, Diagnostic Code 9204 (1996).

Because of the multiple findings of incompetency by medical 
professionals, the RO is strongly advised to investigate 
further into the veteran's ability to manage his VA funds in 
an appropriate manner.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent disability 
rating for undifferentiated-type schizophrenia is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

